— In a divorce action, defendant appeals from so much of an order of the Supreme Court, Queens County, dated November 20, 1978, as corrected by an order dated November 28, 1978, as denied her motion to vacate a default judgment of divorce granted to the plaintiff on October 27, 1978, or to stay implementation of its provisions. Order, as corrected, reversed insofar as appealed from, without costs or disbursements, motion granted, and judgment vacated. The action shall be consolidated with the action commenced by the defendant entitled Pan-Chin Chou v Tommy Sha-Sen Chou. The interests of justice require that the order, as corrected, be reversed insofar as appealed from and the defendant’s motion granted (see Munkacsi v Munkacsi, 4 AD2d 854; Vanderhorst v Vanderhorst, 282 App Div 312). We would be remiss in this case if we did not condemn the conduct of defendant’s former attorney in defaulting and creating a situation in which his client’s right to a trial on the merits of her cause could be salvaged only by our resort to interests of justice analysis. Mollen, P. J., Hopkins, O’Connor and Lazer, JJ., concur.